Name: Commission Regulation (EEC) No 3478/90 of 30 November 1990 re-establishing the levying of the customs duties applicable to the products of CN code 2817 00 00 originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3896/89 apply
 Type: Regulation
 Subject Matter: chemistry;  tariff policy
 Date Published: nan

 No L 336/66 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3478/90 of 30 November 1990 re-establishing the levying of the customs duties applicable to the products of CN code 2817 00 00 originating in China, to which the preferential tariff arrangements of Council Regulation (EEC) No 3896/89 apply reached on 31 January 1990 by charges of imports into the Community of the products in question originating in China ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be re-established with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 4 December 1990, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3896/89, shall be re-established on imports into the Community of the following products, originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3896/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3896/89 , customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6 % of the total importations into the Community, originating from third countries in 1987 ; Whereas, in the case of the products of CN code 28 1 7 00 00 originating in China, the reference base is fixed at ECU 317 000 : whereas that reference base was CN code Description 2817 00 00 Zinc oxide ; zinc peroxide Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 383, 30. 12. 1989, p. 1 .